Citation Nr: 1712364	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  07-38 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee condition, to include arthritis


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a personal hearing before a Decision Review Officer in February 2010, a transcript of which has been associated with the claims file.

In August 2014 and July 2015, the Board remanded the case for further development.  


FINDING OF FACT

The probative evidence of record shows that the Veteran does not have a right knee condition that is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right knee condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was satisfied by way of May 2006 and August 2014 letters that were sent to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA and private treatment records, and VA examination reports.  As noted above, the Board last remanded this case in July 2015, in part, to obtain any outstanding VA treatment records dated from 1995 to 2003 and to give the Veteran the opportunity to identify and/or submit any outstanding private evidence.  As directed by the Board, the AOJ requested VA treatment records dated prior to 2003; however, in September 2016, the AOJ was informed that no such records exist.  The Veteran was informed of this fact in the November 2016 supplemental statement of the case.  Additionally, the AOJ sent a letter to the Veteran requesting that he identify and/or submit any additional private treatment records.  In light of the foregoing, the Board finds that there has been substantial compliance with its July 2015 remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The record also reflects that the Veteran underwent VA examinations to evaluate his right knee condition in October 2006 and October 2012.  Additionally, addendum etiology opinions were obtained in November 2012, September 2014, and November 2016.  The Board finds that when taken together, the VA examination reports and opinions are adequate to evaluate the Veteran's claim because the conclusions are based on clinical evaluations, interviews of the Veteran, and thorough review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also finds that the November 2016 examination report substantially complies with its July 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As directed by the Board, the examiner reviewed the claims file and provided an adequate rationale for the negative nexus opinion.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Decision Review Officer (DRO) in February 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in three subsequent remands, the Board gave the Veteran the opportunity to submit additional evidence in support of his claim and to undergo VA examinations in order to obtain medical opinions regarding the nature and etiology of the Veteran's right knee condition.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for a right knee condition, which he contends is related to his active service.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Where a veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In determining whether statements submitted by a claimant are credible, the Board may consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 91997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinksi, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).


Factual Background

The Veteran contends that his current right knee condition is the result of a knee injury he sustained during active military service.  During the February 2010 DRO hearing, the Veteran indicated that his right knee starting hurting while in service and that he went to sick call "a couple of times" for his knee pain.  

On a January 1989 report of medical history, the Veteran did not report any prior injury or condition related to the right knee.  On the corresponding service enlistment physical, the Veteran's lower extremities were noted as clinically normal.  Service treatment records show that in June 1990 the Veteran was treated for right knee pain.  The Veteran reported that he had an operation on his right knee nine years before due to a bicycle accident.  The examiner noted an "old fading scar over knee."  X-rays of the right knee revealed no abnormalities.  On his December 1991 separation report of medical history, the Veteran reported swollen or painful knees.  In the Physician's Summary section of the report, the examiner noted a history of arthralgia in the knees.  On the Veteran's December 1991 separation examination, the Veteran's lower extremities were evaluated as clinically normal.  

Post-service private treatment records are generally silent for complaints or treatment related to a right knee condition.  A March 1997 private treatment record shows that the Veteran was seen for complaints of occasional chest pain and shortness of breath.  A review of systems was unremarkable except for occasional chest pain.  A September 2001 private treatment record shows that the Veteran reported a past medical history significant for hypertension and lower back discomfort.  The Veteran was noted to have "arthritic discomforts and pain," but no specific body part was identified and no diagnosis was made.  A November 2002 private treatment record shows that the Veteran was seen for elevated blood pressure problems.  His medical history was noted as being significant for hypertension and sinusitis, and a review of systems was "unremarkable...all systems are negative."  Private treatment records from two visits in July 2004 show that the Veteran complained of left hip discomfort and pain and left upper arm discomfort and pain.  

Post-service VA treatment records are similarly silent for complaints or treatment related to a right knee condition.  A June 2003 VA new patient screening note shows that the Veteran complained of left hip pain that runs down his leg.  During the associated new-patient primary care visit, the Veteran reported a primary medical history of hypertension, sinusitis, allergic rhinitis, irregular heartbeat, and lower back pain that radiates to both legs.  The Veteran did not mention a right knee condition.  Thereafter, during fairly regular VA primary care visits from July 2004 to June 2016, the Veteran reported numerous health complaints, but he did not mention a right knee condition.  See July 2004 VA Treatment Record (left wrist pain); October 2005 VA Treatment Record (right foot and heel pain); January 2006 VA Treatment Record (no complaints); July 2006 VA Treatment Record (sinus problems, skin tags, and low back pain); May 2007 VA Treatment Record (low back pain); October 2007 VA Treatment Record (rash, low back pain, sinus problems); March 2008 VA Treatment Record (no complaints); October 2008 VA Treatment Record (low back pain, sinus problems, headaches); July 2009 VA Treatment Record (low back pain); January 2010 VA Treatment Record (no complaints); April 2010 VA Treatment Record (right shoulder pain); July 2010 VA Treatment Record (low back pain, right shoulder pain, sinus problems); February 2011 VA Treatment Record (reflux); January 2012 VA Treatment Record (low back pain); August 2012 VA Treatment Record (pain in left rib cage area); May 2013 VA Treatment Record (right hip and low back pain); June 2014 VA Treatment Record (stomach pain); June 2015 VA Treatment Record (low back pain); July 2015 VA Treatment Record (low back pain); August 2015 VA Treatment Record (foot pain); January 2016 VA Treatment Record (low back pain, hip pain, shoulder pain, neck pain, headaches); June 2016 VA Treatment Record (no complaints).

On VA general examination in October 2006, the Veteran complained of episodic right knee locking and pain for 4 to 5 years.  The Veteran reported that he banged his right knee approximately 10 years earlier and that it became swollen.  He also stated that as a child he injured his right knee while riding a bicycle and that he had a scar, but he denied any surgery or injections.  On examination, the Veteran had tenderness and limited range of motion of the right knee.  An X-ray of the right knee showed minimal narrowing of the femorotibial joint.  The examiner diagnosed the Veteran with degenerative arthritis of the femorotibial joints of the right knee.  However, the examiner did not provide a medical opinion regarding the etiology of the Veteran's right knee condition.

At the February 2010 DRO hearing, the Veteran testified that his knees started hurting in service and that he went to sick call "a couple of times for my knees."  The Veteran indicated that he could not remember when he first received post-service treatment for his right knee because he did not actually know when his current knee symptoms started.  

In September 2011, the Board remanded this case for an additional VA examination, which the Veteran was afforded in October 2012.  The examiner indicated that the only knee condition the Veteran had been diagnosed with was a right knee strain in 1991.  The Veteran reported that while stationed at Fort Eustis, Virginia, he began to have increasing pain and locking to his knees.  He indicated that he would take Motrin and other NSAIDs for the pain.  The Veteran reported that since discharge, he uses topical joint balm and over-the-counter pain relievers, but he denied any other specific treatment.  He reported flare-ups of intermittent right knee pain.  The examiner indicated that X-rays of the knees showed arthritis of the left knee, but not the right knee.  The imaging report indicates that the "right knee appears unremarkable."  In November 2012, a VA physician reviewed the claims file, including the October 2012 VA examination report, and opined that the Veteran's right knee condition was a pre-existing injury.

In an August 2014 remand, the Board found that the November 2012 VA opinion did not adequately address the presumption of soundness.  The Board directed that the claims file be returned to the same physician who provided the November 2012 VA medical opinion, or to another appropriately qualified physician, for an opinion as to whether there is clear and unmistakable evidence that a right-knee disability pre-existed service, and, if so, whether there is clear and unmistakable evidence that any pre-existing right knee disability was not aggravated during service.

In September 2014, the claims file was forwarded to the October 2012 VA examiner for the requested addendum opinion.  After reviewing the claims file, the examiner opined that "there appears to be clear and unmistakable evidence that a right knee disability pre-existed military service."  The examiner based this conclusion on the Veteran's June 1990 statement that he had a knee operation nine years before service and the Veteran's November 2006 statements that he injured his knee while riding a bicycle prior to service.  The examiner also opined that it was less likely as not that the Veteran's pre-existing right knee condition was aggravated beyond normal progression.  The examiner based this conclusion on the October 2012 VA examination showing a diagnosis of a right knee strain and negative x-rays.  

In July 2015, the Board found that the September 2014 VA examiner continued to use the incorrect (i.e., at least as likely as not) legal standard in preparing the addendum opinion, rather than the clear and unmistakable evidence of non-aggravation standard (whether a preexisting right knee disorder was clearly and unmistakably not aggravated by service).  The Board remanded the claim for an additional addendum opinion.  

In November 2016, a VA examiner reviewed the claims file and indicated that she was unable to opine clearly and unmistakably that a right knee condition pre-existed military service without resorting to mere speculation because "childhood medical records specifying at what age, the extent of the injury to the right knee, and treatment provided are essential in making a determination of an actual pre-existing right knee condition vs a passing childhood scrape of the knee."  Accordingly, the examiner indicated that she would "take as conclusive fact that the Veteran's right knee was sound on entrance into the military."  The examiner than opined that the Veteran's current right knee conditions of strain and degenerative joint disease were less likely as not due to military service because the "sole 1990 visit for right knee pain" is inadequate objective evidence of the development of a chronic right knee disability during active duty service.  The examiner also noted the Veteran's subjective complaints of knee trouble and arthralgias at separation, but indicated that "there were no objective findings at separation."  Finally, the examiner opined that the Veteran did not have arthritis in service based on the normal x-rays taken in 1990.  The examiner indicated that she would be unable to opine without resort to speculation whether arthritis developed within one year of service separation because there are no medical records available during the year after separation.  

Analysis: Presumption of Soundness and Aggravation

As an initial matter, the Board finds that the presumption of soundness applies in this case and that it has not been rebutted by clear and unmistakable evidence that a right knee condition preexisted service.

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

In the present case, the Veteran's January 1989 entrance examination is void of any diagnosis of a right knee conditions, and therefore, he is presumed sound on entry with respect to a right knee condition.

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094-1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

The Court has held that lay statements by an appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, 7 Vet. App. at 246 (1994) (finding that supporting medical evidence is needed to establish the presence of a preexisting condition). 

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000). 
   
Here, the Board finds the opinions and rationale of the September 2014 VA examiner that the Veteran's right knee disability clearly and unmistakably preexisted service to be inadequate to rebut the presumption of soundness.  In this regard, the Veteran's reports in 1990 and 2006 that he previously experienced a right knee injury in childhood does not constitute the "clear and unmistakable evidence" needed to rebut the presumption of soundness upon entry into service.  Indeed, lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness; rather, supporting medical evidence is needed to establish the presence of a preexisting condition.  The fact remains that no defects were noted at the time of the Veteran's January 1989 enlistment examination.  Moreover, the November 2016 VA examiner indicated that she was unable to opine clearly and unmistakably that a right knee condition pre-existed military service without resorting to mere speculation due to a lack of contemporaneous medical records.  

The Board finds that there is no clear and unmistakable evidence that the condition pre-existed service, so the presumption of soundness applies.  In this case, other than the Veteran's own statements, there is no documentation of a right knee condition prior to service.  The evidence of record does not meet this high evidentiary burden, and therefore, as a matter of law, the presumption of soundness cannot be rebutted.  Therefore, the presumption of soundness applies.

Analysis: Service Connection - Direct Service Incurrence

The issue in this case is whether the Veteran's current right knee condition was incurred during his active service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). VAOPGCPREC 3-03 (July 16, 2003).

As an initial matter, the record shows that the Veteran has been diagnosed with degenerative arthritis of the femorotibial joints of the right knee.  See October 2006 VA Examination Report.  As such, the Board finds the current disability element is established.  Shedden v. Principi, 381 F.3d 1163, 1167.  Additionally, service treatment records show that the Veteran was treated for right knee pain in June 1990.  As such, there is evidence of an event, injury, or disease in service.  Accordingly, the issue turns upon whether there is evidence of a nexus between the in-service injuries and the present disability.  Id.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's currently diagnosed right knee condition is related to his military service or is or service origin.

The November 2016 VA examiner's opinion is persuasive and probative evidence against the Veteran's claim of service connection for a right knee condition.  The opinion was based on a review of the claims file and supported by a medical rationale that is consistent with the record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale).  Specifically, the examiner concluded that the Veteran's current right knee condition was not related to the in-service right knee treatment because the sole 1990 visit for right knee pain is the only objective findings of knee problems in service.  Implicit in the examiner's rationale was that if the Veteran's right knee symptoms had been significant, he would have sought additional treatment.  Moreover, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  Overall, the November 2016 VA medical opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's medical records.  There is no contrary medical opinion of record.

The Board acknowledges the Veteran's assertions that his right knee condition is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a right knee condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed right knee condition is related to his military service requires medical expertise that the Veteran has not demonstrated because knee pain can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current right knee condition is related to his in-service knee injury.

The Board also acknowledges the Veteran's assertions that he has suffered from right knee pain since service.  The Veteran is competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In the present case, the Board finds that the Veteran's statements regarding onset and continuity of his right knee symptoms, while competent to report subjective observable symptoms, are not credible.  In this regard, the Veteran has made inconsistent and contradictory statements regarding the onset of his current symptoms.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).  Specifically, in his April 2006 claim, the Veteran reported that his right knee condition started after the 1990 in-service treatment.  However, during the October 2006 VA examination, the Veteran reported right knee locking and pain for just the past four to five years, and he indicated that he banged his right knee approximately 10 years earlier and that it became swollen.  Moreover, during the February 2010 DRO hearing, the Veteran testified that he could not remember when his current knee symptoms had their onset.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

Further, the Veteran's contentions that he has suffered from continuous right knee symptoms since service are also inconsistent with other evidence of record.  As detailed above, the first post-service medical evidence of any right knee symptoms was during the October 2006 VA examination, almost 15 years after the Veteran's discharge.  The absence of post-service findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous right knee symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board notes that in the intervening years since his discharge from service, the Veteran performed a strenuous and physically demanding post-service occupation as a truck driver.  

The Board also finds it probative that the Veteran sought treatment for multiple physical ailments, including low back pain, shoulder pain, sinus problems, foot and heel pain, hip pain, and skin conditions, during regular VA and private primary care visits from 2001 to 2006, but he failed to report symptoms of any type of right knee pain symptoms.  In fact, during a June 2003 VA new patient screening, the Veteran reported a primary medical history of hypertension, sinusitis, allergic rhinitis, irregular heartbeat, and lower back pain that radiates to both legs, but the Veteran did not mention having a chronic right knee condition.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience chronic right knee symptoms until over a decade after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within one year following his active duty service discharge in 1992.  

The November 2016 opinion that it was not possible to determine if the Veteran's arthritis manifested within a year of separation without resort to speculation is adequate to the extent that it is accompanied by a specific rationale, notes the additional evidence that would have permitted an opinion to be made, and is based upon the absence of treatment records showing treatment for a right knee disability in the year after service.  However this opinion constitutes "non-evidence" and weighs neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382   (2010) (holding that when an examiner is unable to offer an etiological opinion "without resort to speculation", such an opinion will be considered inadequate except where required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

In the present case, the Veteran was not diagnosed with arthritis until 2006, which is 14 years after service discharge.  With regard to continuity of symptomatology, as noted above, the Board finds that the Veteran has not provided credible testimony that his symptoms of right knee arthritis have continued since service discharge.  See Buchanan, 451 F.3d at 1336-37; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As such, presumptive service connection as a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's current right knee condition and his military service.  Accordingly, the Board finds that the claim of entitlement to service connection for a right knee condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right knee condition is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


